DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 9-25 are pending with claims 21-22 withdrawn as drawn to a non-elected invention. Claims 9-20 and 23-25 are under examination. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/514,523, filed on 6/7/2012. This issue is being further addressed due to the pre-AIA  status of the instant application. 
As noted in 35 U.S.C. 365(c) (pre-AIA ), the claim for priority for the benefit of an earlier PCT Application is not perfected unless the certified copy is also provided with an English translation. 35 U.S.C. 363 mentions section 102(e) which requires that the international application be published in English in order to obtain the benefit of this date as the US filing date – the corresponding PCT application is not published in English and thus 35 U.S.C. 363 applies here and to this application. 
The Grabau (WO 2010/018225 A2) reference is currently applicable to the claims and would be applicable at least under pre-AIA  35 U.S.C. 102(e) because this PCT publication IS in English, and designates the United States, and so it is prior art as of its international filing date of 8/14/2009 (and filed after 11/29/2000). It is currently applicable under pre-AIA  35 U.S.C. 102(a/b) because the PCT filing date has not been perfected under pre-AIA  laws – but even if this occurs, this reference would still be effective as prior art under pre-AIA  35 U.S.C. 102(e) and Applicant’s foreign priority date which could be used as the basis of a 1.132 submission as to attempt to antedate the reference – this date occurs after the filing date of the Grabau reference. 
Claim Interpretation
As discussed in MPEP 2111, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355” – in this case, there is nothing in the specification or claims indicating what the basic and novel characteristics actually are since “mineral fibers” could be read as being metallic and the basic and novel characteristics are not defined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,580,598 in view of Grabau (WO 2010/018225 A2). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 9-10 (instant application), claims 1-5 and 13 of the referenced patent likewise requires a molding of a fibrous reinforcing material using a polyurethane composition that substantially matches the components as required in the claimed invention as now amended. Specifically, the instant claims require a isocyanate as in ref patent claim 1 and polyether polyol as in ref patent claims 4-5 – with the same viscosity as required in the instant claims for each of the components. 
The claims of the referenced patent do not claim the precise layering arrangement (as in step (b) of claim 9 and claim 10. However, the manipulative steps being performed within the mold are the same and Grabau (as outlined below) discloses the arrangement of layers as in claim 9, step b, and claim 10. One of ordinary skill in the art would have found it obvious to have substituted the fibrous material of Grabau into the claims of the referenced patent as to provide a similar product using a specific type of polyurethane resin. 
Regarding claims 11-12 (instant application), the vacuum-tight film to seal the mold is read as an inherent or obvious component to the vacuum molding of claim 1 of the referenced patent. Additionally or alternatively, it would have been obvious in view of Grabau as outlined below to have included such a vacuum-tight film as to seal the molding area from the environment and to create a suitable vacuum. 
Regarding claims 13-15 and 18 (instant application), claims 1, 8, 15-16 of the referenced patent would read on these limitations.
Regarding claims 16-17 (instant application), while the subject matter in these claims is not included in the reference claims, these claims are drawn at a variation of the temperature. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the process of ref. patent claims to include a working temperature as required in the claims. 
Regarding claims 19-20 (instant application), claims 2-3 and 7 of the referenced patent include values that are within these claimed ranges as in claims 19-20 of the instant application. 
Regarding claims 23-25 (instant application), claim 12 of the referenced patent falls within all three ranges as provided in these claims, thus anticipating these claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 23-25, the claims define a ratio of a number of isocyanate groups to a number of groups reactive towards isocyanate which no longer reflects the claim language in claim 9 and so it does not appear that this is a further limitation of claim 9 as now drafted.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-20 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grabau (WO 2010/018225 A2) in view of 
Joshi et al. (US 2003/0176561), hereinafter Joshi; OR
Younes (US 2012/0245286) – corresponds to US Patent No. 9,580,598 (above).

The applied reference (B) has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference (see above), it constitutes prior art under pre-AIA  35 U.S.C. 102(e). 
This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claims 9 and 13-14, Grabau discloses a method of producing a layered structure wind turbine blade in a mold (Figs. 1-2; p. 17, line 15- p. 18, line 18) comprising steps of (a) providing a mold (Figs. 1-2); (b) placing dry fiber layers in a mold (Figs. 1 and 14) in a layered fashion – the metallic fibers would be “mineral fibers” under the term’s BRI since metals are a species of minerals; (c/d) sealing with vacuum bag (120, 220) (Figs. 1-2), and vacuuming the mold to evacuate (p. 16, line 1-10), and (e) subsequently injecting (“drawing in liquid resin”) a resin (p. 16, lines 1-10) which can be a polyurethane (p. 13, lines 12-13) in liquid form (p. 13, line 19-20) in order to produce the structure. Grabau also discloses the use of a catalyst (p. 13, lines 31-33), that can be added to the resin at the time of use, with a different type of resin. 
Grabau also discloses (p. 13, line 4-p. 14, line 5) that the resin can be a thermosetting resin, thermoplastic, a “polymerizible thermoplastic,” and a “thermosetting thermoplastic” resin.
Grabau does not explicitly disclose the viscosity of the polyurethane liquid mixture as is recited in the claim. However, Grabau does disclose that materials, such as the ones used (p. 13, lines 25-27), cause a “water-like viscosity” of the material as to “quickly impregnate” the material of very large structures in a short amount of time. It has been held that the optimization of a result-effective variable supports a case of routine obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art to have modified the viscosity as is recited in the claim, as to quickly impregnate the fiber layers while maintaining the structural integrity of the object while impregnating with resin.
Additionally, with respect to the claimed viscosity value, (A) Joshi discloses a similar process, adaptable to VARTM (Joshi, par. 0062 – also discussing a catalyst), using a polyurethane liquid of the claimed viscosity values as in claim 9 (Joshi, par. 0026-0027) and above the claimed threshold for NCO content as in claims 13-14 (Joshi, par. 0031, 0039, 0042). Additonally, as discussed in Joshi, par. 0028, the disclosure covers “nominal diols and triols” which covers compounds with both two (diols) and three (triols) having -OH groups (reactive towards isocyanate). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporating the techniques of Joshi into Grabau above because both are using polyurethane resin materials, and as such, these materials’ properties would be expected to be similar, and each reference applies the resin material to a fiber to make a composite in a similar manner. As such, the resins as disclosed by Joshi/Grabau would seem to be substitutable alternatives for one another as, when solidified/cured, they would provide similar reinforcement to a fiber material. 
Accordingly, it would have been obvious to have produced the polyurethane liquid solution as discussed by Joshi as to perform the VARTM process in Grabau above and produce the product using a polyurethane mixture as is claimed as to optimize the viscosity/structural integrity of the formed product. 
Additionally, with respect to the claimed viscosity value, Younes (B) discloses a polyurethane mixture comprising an isocyanate and a polyol with viscosity values as required in the claims (Younes, par. 0020, 0025, 0028). 
Grabau thus discloses a “base” process including the injection of a polyurethane material into a fibrous reinforcement. Younes discloses an “improvement” that has been improved in the same manner as the claimed invention in that it specifies the viscosity and the components as required in the polyurethane mixture as to produce a specified type of polyurethane. One of ordinary skill in the art would have had a reasonable expectation of success from having substituted the polyurethane material from Younes into the process of Grabau above as to produce a specified type of product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the polyurethane mixture as described in Younes above is substituted for the polyurethane material in Grabau as required in the claims. 
Regarding claim 10, Grabau/Joshi or Grabau/Younes discloses the subject matter of claim 9, and the further discloses placement of a balsa wood or foam core between two reinforcement layers (Grabau, p. 8, lines 9-13). 
Regarding claims 11-12, Grabau/Joshi or Grabau/Younes discloses the subject matter of claims 9/10 above, and further discloses a vacuum layer (Grabau, Figs. 1-2 – 120, 220) as to cover/seal the mold. 
Regarding claims 15 and 18, Grabau/Joshi or Grabau/Younes discloses the subject matter of claim 9 above, and further discloses the use of a polyol compound (Joshi, par. 0042-0043) which has two –OH hydroxyl groups, and a hydroxyl equivalent weight (interpreted as equivalent to “OH number”) overlapping the range as recited in the claim (Joshi, par. 0028, 0043, 0060). Additonally, as discussed in Joshi, par. 0028, the disclosure covers “nominal diols and triols” which covers compounds with both two (diols) and three (triols) having -OH groups (reactive towards isocyanate).
Regarding claims 16-17, Grabau/Joshi or Grabau/Younes discloses the subject matter of claim 9 as is dicussed above, and further discusses applying the liquid at 25 C (Grabau, par. 0028, 0042; Joshi, par. 0023) and curing (at a die) between 150 and 350 F (Joshi, par. 0021) which overlaps the claimed range as converted into Celsius. 
Regarding claims 19-20, Grabau/Joshi or Grabau/Younes discloses the subject matter of claim 18 as disclosed above, and further discloses (as discussed for claim 9 above in Joshi, par. 0026) the claimed viscosity value as is recited in these claims.
Regarding claims 23-25, Grabau/Joshi or Grabau/Younes discloses the subject matter of claim 9, and further discloses that the range of the “index” which is this: [(NCO groups/groups reactive to NCO)*100] and the index should be between 80 and 150%, measuring the same ratio as in the claimed invention (Joshi, par. 0060). As such, the 80-150% teaching of Joshi for the “index” would correspond to 0.8-1.5 for the claimed ratio with respect to the claims. It has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the overlapping ratio or index above is within the claimed ranges for each of claims 23-25. 
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that Grabau does not disclose the types of fibers as now required in claim 9. Applicant also challenges the use of Joshi as a secondary reference since it uses a “one component” system as the invention is titled.
In response to the arguments about Grabau, the term “mineral fibers” is considered broad enough to read upon any fibers containing metal. Additionally, Grabau does use carbon fibers as well within the same set of fibers and thus this mixture would seem to meet the claim limitation. 
In response to the arguments about Joshi, Examiner points out (Joshi, par. 0039-0041) that the MDI formulation (par. 0029) has both a “base MDI formulation” and a polyol component (par. 0040) – thus being a “two-component” system like the one claimed in Applicant’s invention despite the use of the term “one component” in the Title of the Joshi reference. With respect to the argument regarding the catalyst, the claim only requires mixing (1) and (2) and does not require mixing of the (3) catalyst and so the catalyst is read to be placed onto the material as is known in the art (see p. 6, remarks) or at any selected time. 
However, Younes was discovered as an intervening reference and is alternately applied to the claims as including the polyurethane mixture as required in the claims to address the newly-added limitation with respect to the viscosity of the mixture components; and is also applied as a non-statutory double patenting rejection due to its common ownership. Younes is available as prior art under 35 U.S.C. 102(e) based on the non-perfected filing date of the instant application and names another inventor (see MPEP 2136.04) thus making it available under this section. The other rejections are maintained as outlined/updated above.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742